DETAILED ACTION

Applicant’s response to the restriction/election requirement received on 8/18/21 has been entered. Claims 1-23 are currently pending in this application. Applicant's election traverse of Group I, claims 1-3 and 5-11 and further the species "SEQ ID NO:163" as the nucleotide sequence and "SEQ ID NO:182" as the corresponding polypeptide sequence is acknowledged. 
The applicant’s traverses the restriction of claims 12, 14, 15, and 16 based on the argument that these claims refer back to the include the limitations of Group I claim 1. In response, Group I, claim 1, is drawn to a product, and claims 12, 14, 15, and 16 are drawn to various methods, identified as Groups III, IV, V, and VI, which utilize the product of claim 1. The restriction requirement clearly explained that Invention I (which includes claim 1), and Inventions III-VI (which includes claims 12, 14, 15, and 16) are related as product and process of use. The restriction pointed out that inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product of invention I can be used in multiple materially difference processes as evidenced by materially different methods of inventions II-VII. Thus, the product and the various methods of use of the product are considered patentably distinct and the restriction between Invention I and Inventions III-VI is considered proper. 
The restriction also pointed out that where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus 
Claims 4 and 12-23 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/17. Claims 1-3 and 5-11 are currently under examination based on applicant’s elected species. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/29/18 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to a recombinant polypeptide having an amino acid sequence selected from a group which includes an amino acid sequence as set forth in SEQ ID NO:182, or a sequence having a least 80%, 90%, or 95% sequence identity to SEQ ID NO:182. Claims 2-3 are drawn to a recombinant DNA encoding the polypeptide of claim 1, or specifically a recombinant DNA which has a nucleotide sequence of SEQ ID NO:163. The recombinant polypeptide and DNA of claims 1-3 are all directed to products of nature, i.e. natural phenomenon.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. The specification does defines a  “recombinant” DNA as one made by recombining nucleic acids, e.g. during cloning or other procedures, and defines a “recombinant" polypeptide as a polypeptide produced by expression of a recombinant nucleic acid. In the instant claims, the recombinant DNA encodes a recombinant polypeptide, and based on the elected species of SEQ ID NO:182, specifically an ABCc4 polypeptide derived from Spodoptera frugiperda or another Lepidoptera species with 80% or more sequence identity to SEQ ID NO:182. However, although the recombinant DNA is made by cloning or synthesizing, the DNA sequence has the same nucleotide sequence as the natural gene for the ABC polypeptide found in the genome of Spodoptera frugiperda and possibly other Lepidoptera species. The claimed nucleic acid is not disclosed to have any different characteristics, i.e. it encodes the same protein as the natural gene(s). Likewise, the claimed protein encoded by the nucleic acid is not disclosed to have any different characteristics from the naturally occurring polypeptide found in Spodoptera frugiperda. Under the holding of Myriad (Association for Molecular Pathology v. Myriad Genetics, Inc., 560 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)), this cloned but otherwise unchanged nucleic acid is not patent eligible because it is not different enough from what exists in nature to avoid improperly typing up the future use and study of the naturally occurring ABCc4 gene sequences. In other words, the claimed nucleic acid is different, but not markedly different, from its natural counterpart in its natural state and thus is a “product of nature” exception. The same analysis and conclusion is reached regarding the polypeptide, as there is no evidence that a polypeptide comprising the amino acid sequences encompassed by claim 1 is markedly different from its natural counterpart in its natural state. Further, the claims as written do not include any additional features that could add significantly more to the exception. Therefore, claims 1-3 are “product of nature” exceptions which do not qualify as patent eligible subject matter under 35 U.S.C. 101. 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 9-10 are directed to a transgenic organism. Claim 9 reads broadly on any organism, claim 10 reads on prokaryotic or eukaryotic organisms. Humans are eukaryotic organisms. As such, claims 9-10 read on transgenic humans which are not patentable subject matter. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1-3, and 5-11 encompass products which comprise or encode a recombinant polypeptide having an amino acid sequence selected from the group consisting of an amino acid sequence with 80%, 90%, or 95% sequence identity to SEQ ID NO:182, or having an amino acid sequence as set forth in SEQ ID NO:182, wherein the polypeptide has Bt toxin binding activity. The as filed specification does not provide sufficient guidance for the genus of polypeptide sequences, or polynucleotide sequences encoding said polypeptides encompassed by the claims which exhibit Bt toxin binding activity. The polypeptide set forth in SEQ ID NO:182 is a 1369 amino acid sequence which is disclosed in the specification as having been derived from Spodoptera frugiperda and which is further identified as an ABC transporter protein and designated SfABCc4. SEQ ID NO:163 is identified as a nucleic acid sequence encoding SEQ ID NO:182. Polypeptide sequences with 80% sequence identity with SEQ ID NO:182 include any polypeptide sequence which differ by as many as 274 amino acids with SEQ ID NO:182. The claims, however, further recite a functional activity for the claimed polypeptide, which is Bt toxin binding activity. While the specification discloses SEQ ID NO:182 and states that a polypeptide with this sequence has Bt toxin binding activity, the specification does not disclose which residues or domains present within SfABCc4 are necessary and responsible for its binding to any particular Bt toxin. The specification further provides no specific disclosure of any modifications to the sequence of SfABCc4 which result in a polypeptide which retains Bt toxin binding activity to any Bt toxin such as any Cry or any Cyt toxin. It is further noted that although the specification identified 7 other putative ABC transporter proteins from Spodoptera frugiperda, SfABCc1, SfABCc2, SfABCc5, SfABCa3, SfABCb1, SfABCb5, and SfABCg2, these sequences are all substantially less than 80% homologous to SfABCc4, and the specification does not disclose any shared residues or regions of homology between these proteins which correspond to a binding domain for any Bt toxin. 
At the time of filing, Bt toxins, which are insect specific toxins derived from Bacillus thuringiensis, were known to include both Cry toxin proteins, which include least 50 subgroups with more than 200 members, and Cyt toxin proteins, all of which exhibit species specific toxicity (Bravo et al. (2007) Toxicon, Vol. 49(4), 423-435, pages 1-18, see pages 2-3). The prior art of record further discloses that insect receptors for various Bt toxins, primarily specific Cry toxin proteins, had been identified in a number of insects. Heckel et al., for example, teaches that aminopeptidase N and certain 12-cadherin domain proteins from Lepidoptera had been demonstrated to bind to various Cry proteins including Cry1Ac and Cry1Ca (Heckel et al. (2012) Pesticide Biochem. Physiol., Vol. 104, 103-110, see page 103). However, while the prior art identified various mutations in the ABCC2 gene in Bombyx mori and H. virescens which appear to be associated with Cry1Ac Bt resistance, the prior art at the time of filing did not report the binding to any Bt toxin to any ABC transporter protein (Atsumi et al. (2012) PNAS, doi:10.1073/pnas.1120698109, E1591-E1598, and Heckel et al., pages 106-107).  Heckel et al. states that various attempts by researchers to identify proteins from different insect species which bind to Cry1A toxins did not identify any ABC protein as a binding protein for the Bt toxin (Heckel et al., page 107). Heckel et al. hypothesizes that there may be transient toxin binding by ABC transporters, but further speculates that instead of direct binding to the toxin that ABCC2 protein may be involved in toxin oligomerization, a necessary step in Cry1A toxicity (Heckel et al., page 107).  In addition, Heckel et al. teaches that Bt toxins have different modes of action, further complicating the role of ABC transporters in Bt toxicity, and states that there have been no reports of mutations in ABCC2 which confer resistance to Cry2 toxins and no reports of any interactions between Cry2 and any ABCC2 protein (Heckel et la., pages 108-109). Atsumi et al. also teaches that the function of ABCC2 in Bt resistance is unclear and may involve binding of the toxin, or may involve insertion of the toxin into the membrane, or may simply involve the function of ABCC2 as a membrane channel for the toxin (Atsumi et al., page E1595-E1596). Atsumi et al. further teaches that critical regions of the ABCC2 protein associated with their role in Bt toxicity have yet to be identified (Atsumi et al., page E1596). It is further noted that even in 2014, after the effective filing date of this application, the art teaches that direct binding of Cry1A and ABCC2 has never been shown (Park et al. (2014) BMC Biology, Vol. 12:46, pages 1-15, see page 2). 
Thus, the state of the prior art at the time of filing, while identifying the ABCC2 transporter protein as important in at least Cry1A toxicity, shows that the functional properties of ABCC2 had yet to elucidated, that no direct binding of any ABCC2 to any Bt toxin had been demonstrated using binding assays commonly used in the prior art, and that no domains associated with Bt toxin binding had been identified. As such, neither the specification nor the prior art provide guidance for any Bt toxin binding domain, putative or established, in any ABC transporter protein, including SfABCc4, or disclose residues to regions of any ABC transporter protein which may be modified without losing any such Bt toxin binding activity. In fact, based on the state of the prior art as discussed above, the question of binding between any Bt toxin, including Cry1A, to ABCC2 had yet be answered and would have been considered unpredictable by the skilled artisan at the time of filing.  Therefore, of the genus of polypeptide sequences encompassed by the claims as written, which encompass sequences comprising between 1 and 274 different combinations of insertions, deletions, and/or point mutations within the sequence of SEQ ID NO:182, the specification has provided disclosure of a single sequence, SEQ ID NO:182, which is identified in the specification as having a Bt toxin binding activity. In the absence of any description of residues and/or domains/regions within SEQ ID NO:182 which are responsible for its Bt toxin binding activity, and in view of state of the prior art and unpredictability of Bt toxin binding to ABC transporters, the skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids and polypeptides based on the sequences of SEQ ID NOS 163 and 182 respectively which would be capable of Bt toxin binding activity as claimed.  As such, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Thus, the specification does not meet the written description provision of 35 U.S.C. 112(a) for polypeptides with 80%, 90%, or 95% sequence identity to SEQ ID NO:182 which exhibit Bt toxin binding activity. 

					Prior Art

The claims as written appear to be free of the prior art of record, as the prior art of record does not teach ABC transporter proteins with 80% sequence identity to SEQ ID NO:182, and further does not teach ABC transporter proteins from Spodoptera frugiperda with Bt toxin binding activity. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633